       Case 4:17-cr-00048-BMM Document 111 Filed 08/07/19 Page 1 of 3



EVANGELO ARVANETES
Assistant Federal Defender
Federal Defenders of Montana
Billings Branch Office
2702 Montana Avenue, Suite 101
Billings, Montana 59101
Phone: (406) 259-2459
Fax: (406) 259-2569
vann_arvanetes@fd.org
       Attorneys for Defendant




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,
                                                Case No. CR-17-48-GF-BMM
                 Plaintiff,

 vs.                                               MOTION FOR ORDER
                                                   EXONERATING BOND
 JAYCOB TYLER KUTZERA,

               Defendant.

       COMES NOW the Defendant, JAYCOB TYLER KUTZERA, by and through

his attorney of record, EVANGELO ARVANETES and the FEDERAL

DEFENDERS OF MONTANA, and hereby move this Honorable Court for the entry

of an order to (1) exonerate the bond posted in support of the release of the defendant

on July 6, 2017 and (2) direct the Clerk of the Court to reconvey the following real

property to Joe and Susan Vergilio, namely: 7373 Judy Lane, Apple Valley,


                                          1
       Case 4:17-cr-00048-BMM Document 111 Filed 08/07/19 Page 2 of 3



California 92308, for the reason that this case has been concluded and the necessity

for the bond has passed.

      Undersigned has contacted Assistant United States Attorney, Cyndee L.

Peterson, and she does not object to this motion.

      Undersigned respectfully requests the Court to issue an order exonerating the

bond posted in support of the release of Mr. Kutzera. The bond was posted in San

Bernardino County California, case number ED 17-0323M. Notice of the Order

Exonerating Bond will need to be sent to:

Clerk of District Court
George E. Brown, Jr. Federal Building and Courthouse
ATTN: Fiscal Department
3470 Twelfth Street
Riverside, CA 92501-3801

      RESPECTFULLY SUBMITTED this 7th day of August, 2019.

                                       /s/ Evangelo Arvanetes
                                       EVANGELO ARVANETES
                                       Federal Defenders of Montana
                                              Counsel for Defendant




                                         2
        Case 4:17-cr-00048-BMM Document 111 Filed 08/07/19 Page 3 of 3



                         CERTIFICATE OF SERVICE
                                L.R. 5.2(b)

       I hereby certify that on August 7, 2019, a copy of the foregoing document was

served on the following persons by the following means:


 1,2         CM-ECF
             Hand Delivery
 3           Mail
             Overnight Delivery Service
             Fax
             E-Mail

1.     CLERK, UNITED STATES DISTRICT COURT

2.     CYNDEE L. PETERSON
       Assistant United States Attorney
       United States Attorney’s Office
       P.O. Box 8329
       Missoula, MT 59807
             Counsel for the United States

3.     JAYCOB TYLER KUTZERA
           Defendant

                                       /s/ Evangelo Arvanetes
                                       EVANGELO ARVANETES
                                       Federal Defenders of Montana
                                              Counsel for Defendant




                                          3
